  Case 1:19-cv-17691-NLH Document 9 Filed 09/23/20 Page 1 of 2 PageID: 504



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
MICHAEL PAVLYIK,               :
                               :
          Petitioner,          :    Civ. No. 19-17691 (NLH)
                               :
     v.                        :    MEMORANDUM OPINION & ORDER
                               :
                               :
PATRICK NOGAN,                 :
                               :
          Respondent.          :
______________________________:

APPEARANCE:

Michael Pavlyik
695073
East Jersey State Prison
Lock Bag R
Rahway, NJ 07065

     Petitioner Pro se

Christine A. Hoffman, Acting Gloucester County Prosecutor
Dana R. Anton, Acting Senior Assistant Prosecutor
Office of the County Prosecutor
P.O. Box 623
Woodbury, NJ 08096

     Attorneys for Respondent

HILLMAN, District Judge

     WHEREAS, Petitioner Michael Pavlyik filed a petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2254, see ECF No.

1; and

     WHEREAS, the Court ordered Respondent to answer the

petition on July 8, 2020, see ECF No. 6; and
  Case 1:19-cv-17691-NLH Document 9 Filed 09/23/20 Page 2 of 2 PageID: 505



     WHEREAS, Respondent requests an extension until October 8,

2020 to submit its answer, ECF No. 8,

     THEREFORE, IT IS on this       23rd     day of September, 2020

     ORDERED that Respondent’s request for an extension, ECF No.

8, is granted.    The response is due October 8, 2020; and it is

finally

     ORDERED that the Clerk shall send Petitioner a copy of this

Order by regular mail.




                                              s/ Noel L. Hillman
At Camden, New Jersey                      NOEL L. HILLMAN, U.S.D.J.




                                     2
